Citation Nr: 0527681	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of $2,605.12 in education benefits is 
valid.  




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel










INTRODUCTION

The veteran had active military service from March 1999 to 
March 2003. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which determined that there was a discrepancy in 
the number of hours that the veteran was certified for in the 
period from May 2003 to August 2003.  


REMAND

The June 2004 statement of the case referred to a March 2004 
compliance survey showing changes in the veteran's enrollment 
at Techskills for the period beginning March 31, 2003.  It is 
not clear if this is of record, but there is a "summary of 
weekly clock hours" of record which lists the hours that 
were certified and compares those to the hours that were 
actually verified for the period between March 31, 2003, and 
January 15, 2004.  The summary lists the training time 
allowed for the certified hours as well as for the verified 
hours.  However, the summary does not list the actual amounts 
that were paid and the amounts that should have been paid.  
In short, the summary does not explain the basis of the 
overpayment calculation.  

Furthermore, in computing the amount of overpayment of 
education benefits, the veteran indicated in his July 2004 
substantive appeal that he was not disputing any of the hours 
other than those for the period between May 5, 2003, and 
August 23, 2003.  In support of his argument, the veteran 
submitted what he claimed was an enrollment certification 
from the VA certifying official, which showed a difference in 
the amount of hours that were certified and the hours that 
were verified.  The RO did not address this enrollment 
certification, and did not compute the amount of education 
benefits that were overpaid for the period between May 5, 
2003, and August 23, 2003.  

Therefore, before the Board can issue a decision on the 
matter at hand, the RO must recompute the amount of education 
benefits that were overpaid for the period between May 5, 
2003, and August 23, 2003.  It must provide an audit that 
explains the amount that was paid to the veteran for the 
period between May 5, 2003, and August 23, 2003, and the 
amount that should have been paid during this period.  It 
must also provide the veteran notice of the relevant laws and 
regulations regarding what the figures represent.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  In order to give the veteran 
every consideration with respect to the present appeal, and 
to ensure due process, further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  Prepare an accounting regarding the 
appellant's Chapter 30 benefits that 
reflects the amounts that were paid to 
the veteran for his attendance at 
Techskills for the period between May 5, 
2003, and August 23, 2003, and also lists 
the amounts that should have been paid to 
the veteran during this period.  Explain 
to the veteran how it arrived at the 
figures for amounts paid and amounts that 
should have been paid during this period.  
Provide a copy of the accounting to the 
appellant, and place a copy in the 
education folder.  The RO must provide 
the veteran the relevant laws and 
regulations regarding what the figures 
represent.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the claim should be 
readjudicated.  In the event that the 
issue of whether there was a proper 
creation of overpayment of Chapter 30 
education benefits for the period between 
May 5, 2003, and August 23, 2003, is not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding which includes all additional 
applicable laws and regulations, and the 
reason for the decision.  The appellant 
must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


